Citation Nr: 0214394	
Decision Date: 10/16/02    Archive Date: 10/29/02	

DOCKET NO.  01-01 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
February 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 and later rating 
decision by the Washington, D.C. Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran 
entitlement to service connection for hepatitis C.


FINDING OF FACT

Hepatitis C was not manifested during service and is not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Residuals of hepatitis C were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126 
and codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2001)) redefined the VA's duty to assist the veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regards to the veteran's claim for service 
connection for residuals of hepatitis C and that the 
requirements of the VCAA have, in effect, been satisfied.

The veteran was provided with a VA examination in July 2001 
in connection with his claim.  He and his representative have 
been provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notified them of the evidence 
needed by the veteran to prevail on a claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The veteran was also provided an 
opportunity to present additional argument in support of this 
appeal at a personal hearing before a member of the Board in 
July 2002.  He canceled this hearing.

Under the circumstances, the Board finds the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for purposes of 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 
(2000). 

Factual Background

The veteran's medical examination for service induction and 
service separation shows no relevant clinical findings.  
Medical records compiled during the veteran's period of 
service are similarly negative for any findings referable to 
hepatitis as well as any history of a blood transfusion in 
service.

Post service clinical records are dated no earlier than the 
veteran's initial VA examination in May 1979.  These records 
show no complaints and/or findings of hepatitis C until the 
early 1990's.  At that time the veteran was noted to have 
mild, active, chronic hepatitis diagnosed by a VA physician 
following a routine blood test in 1994.  In 1997 the veteran 
was considered for participation in a research protocol 
evaluation using Interferon A alone or in combination with 
other agents for the treatment of chronic hepatitis C.  VA 
treatment records also show that he was treated with 
Interferon and Rebetron treatment without significant 
response in 1997-1998.

On a VA examination in July 2001 the veteran reported a 
history of being in a service department hospital and having 
a syncope episode in the middle of the night while in a 
bathroom and striking his chin on the sink and floor.  He 
said he was unconscious for several hours and lost a lot of 
blood.  He furthermore claimed that he was given a 
transfusion along with treatment for a laceration and a 
broken jaw.  The veteran also reported a lengthy history of 
alcohol and polysubstance abuse from childhood stating that 
he injected Heroin once at age 16 and smoked and snorted 
Cocaine episodically from 1970 to 2001.  The veteran's 
examiner noted that in 1995 the veteran was diagnosed with 
hepatitis C and was treated for 6 months with Interferon and 
Ribavirin from 1997 to 1998.  He further noted that the 
therapy was discontinued at 6 months because of the 
development of hyperthyroidism.  With respect to his 
hepatitis C the veteran complained of fatigue and lethargy.  
The examiner noted that the veteran had no anorexia, nausea, 
vomiting, jaundice or fever.  Chronic hepatitis secondary to 
hepatitis C virus was the pertinent diagnosis.  The veteran's 
VA examiner noted that the veteran's service medical records 
were reviewed and showed no evidence of any transfusion.  The 
examiner observed that a single sheet, which appeared to be 
part of a cross match documentation was noted in the service 
medical records but that there was no documentation that 
blood was ever transferred.  The examiner further observed 
that at the time the veteran was on active duty "non-A, non-
B" hepatitis was the most common post transfusion hepatitis.  
He observed further that this entity eventually was named 
hepatitis C.  He stated that this pathogen is spread from 
blood or other body fluids.  It is sexually transmittable, 
and is a common finding in IV substance abusers.  The 
examiner opined that it would require substantial conjecture 
on his part to even state that it is as likely as not that 
the veteran's hepatitis C infection is secondary to any 
inservice incident.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Board can find no evidence demonstrating 
that the veteran ever incurred hepatitis during service.  The 
veteran contends that he contracted hepatitis as a result of 
a transfusion in service.  He maintains that this transfusion 
was necessitated by a loss of blood stemming from an injury 
to his chin.  However, there is no mention of any injury of 
this nature in the veteran's service medical records nor of 
any blood transfusion provided to him while in service.  Here 
we acknowledge that the veteran has submitted a lay statement 
from a service colleague recollecting that the veteran had 
been hospitalized in service and that he had a scarred chin.  
However, on the question of the etiology of the veteran's 
hepatitis C the Board finds persuasive the opinion of the 
veteran's VA examiner in July 2001 who reviewed the veteran's 
service medical records.  The examiner found no evidence of 
any blood transfusion in service and furthermore, opined that 
it would require "substantial conjecture" to attribute the 
veteran's current hepatitis to events in service.  In light 
of this as well as the evidence in its entirety, the Board 
finds that the veteran did not incur hepatitis while in 
service.  

Here we observe that there is no medical evidence to suggest 
that the veteran's hepatitis is any way related to service 
and that this disorder was noted many years subsequent to 
service separation.  Accordingly, the Board concludes that 
service connection for hepatitis is not warranted.



ORDER

Service connection for residuals of hepatitis C is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

